Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 4. (Currently Amended) A helmet with an inwards flipping type goggle, comprising a helmet body, a goggle, a front protection lens and a link mechanism; the front protection lens is fixed to a front side of the helmet body, the goggle is fixed to the link mechanism, the link mechanism is capable of adjusting the goggle to move up and down and to be rotatably connected to two sides of the helmet body, and the goggle is located in the helmet body;
the link mechanism comprises a link rack and a rocker arm link, wherein one end of the rocker arm link is rotatably connected to the side surface of the helmet body through a first connecting shaft, another end of the rocker arm link is fixedly connected to a middle portion of the link rack through a second connecting shaft, the link rack is placed in the helmet body, one end of the link rack is fixedly connected to the goggle, 
the helmet further comprising a sector-shaped limiting plate, the limiting plate is fixed to the helmet body and covers an external portion of the rocker arm link, and one end, far from the first connecting shaft, of the limiting plate is provided with a sector-shaped groove; one side, facing to an internal portion of the helmet body, of the limiting plate is provided with a first hollow cylinder, the first hollow cylinder is provided at a small end of the limiting plate, one end of the rocker arm link is provided with a sleeve, the sleeve rotatably sleeves the first hollow cylinder, and the first connecting shaft is in connection with the first hollow cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732